DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 12/27/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections and objections set forth in the Non-Final Rejection submitted 08/26/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mark Alleman on 02/03/2022.
The amended claims (1-9) are provided below.

1. 	(Currently amended) An analysis apparatus comprising a measuring part for performing measurement for analysis of a specimen, and a control part for controlling the measuring part and analyzing a detection signal from the measuring part, wherein 
	the control part is configured to operate in a first mode in which the control part performs a first control and a second control and operate in a second mode in which the control part performs a third control and a fourth control,

	in the first control, the control part is configured to set a sleep-planned component for the first control of the analysis apparatus to a sleep state at a time point t1 when a state of non-use of the analysis apparatus has lasted for a predetermined time length T1, and causes, at or after the time point t1, performance of preparatory actions by predetermined parts of the analysis apparatus for the first control requiring the preparatory actions to resume an analysis operation of the specimen while the sleep-planned component for the first control is still in the sleep state, 
	in the second control, the control part is configured to resume the analysis operation when the control part receives a command signal to resume the analysis operation after the first control, and the preparatory actions are omitted and the analysis operation is resumed when the control part receives the command signal to resume the analysis operation after the sleep state, 
	in the third control, the control part is configured to place a sleep-planned component for the third control of the analysis apparatus in a sleep state at a time point t10 when the state of non-use of the analysis apparatus has lasted for a predetermined time length T10, 
	in the fourth control, the control part is configured to cause, when a command signal to resume the analysis operation is received after the third control, the preparatory actions of the predetermined parts of the analysis apparatus for the fourth control requiring the preparatory actions to resume the analysis operation, and then resume the analysis operation, 
	the predetermined parts of the analysis apparatus include a measuring chamber and a sampling nozzle, [[and]]
	the preparatory actions include a blank measurement performed by the measuring chamber and supplying a dilution liquid to the sampling nozzle,[[.]] 
in a case where the control part is configured to execute the first control and the second control, the blank measurement is performed in the preparatory actions without injecting or discharging the dilution liquid into or from the measuring chamber, and 
	in a case where the control part is configured to not execute the first control and the second control, the blank measurement is performed after injecting and discharging the dilution liquid into and from the measuring chamber in the preparatory actions.  

2. 	(Canceled)

3. 	(Canceled) 
	
4. 	(Previously presented) The analysis apparatus according to claim 1, wherein 
	the control part stores results of data analysis of the blank measurement.

5. 	(Previously presented) The analysis apparatus according to claim 1, wherein
	 the measuring part comprises a sampling nozzle driving part comprising the sampling nozzle, a cleaning device and a driving unit for moving the sampling nozzle and the cleaning device, 
	the sampling nozzle is configured to move in a horizontal direction together with the cleaning device while being inserted in a through-hole provided in a vertical direction in the cleaning device, and move in the vertical direction relative to the cleaning device, 
	the cleaning device comprises a liquid supply port on a lower side part of the through-hole for supplying the dilution liquid on an outer surface of the sampling nozzle, an O-ring groove is provided on an inner wall surface of the through-hole, an O-ring is set in the O-ring groove, and the O-ring seals a clearance between the through-hole and the sampling nozzle while allowing the sampling nozzle to move in the vertical direction, and 


6. 	(Currently amended) The analysis apparatus according to claim 1, wherein
	 the predetermined parts of the further include a buffer tank, and
	 the preparatory actions further include filling the dilution liquid in the buffer tank.

7. 	(Canceled)

8. 	(Canceled)

9. 	(Canceled)


Allowable Subject Matter
	Claims 1 and 4-6 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an analysis apparatus comprising a measuring part and control part wherein the control part is configured to operate in a first mode and second based on a user setting.  
The first mode having a first control configured to set a sleep-planned component to a sleep state at a time point t1 when a state of non-use of the analysis apparatus has lasted a predetermined time length T1, where at or after the time point t1, predetermined parts of the analysis apparatus perform preparatory actions while the sleep-planned component is still in the 
The second mode having a third control configured to place a sleep-planned component in a sleep state at a time point t10 when the state of non-use of the analysis apparatus has lasted for a predetermined time T10, and a fourth control configured to resume the analysis operation when a command signal is received after performing the preparatory actions.  In a case where the control is configured to not execute the first control and the second control, the blank measurement is performed after injecting and discharging the dilution liquid into and from the measuring chamber in the preparatory actions.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798